                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION




UNITED STATES OF AMERICA

vs.                                                      CRIMINAL NO. 4:19cr124-SA-JMV-l

JOHN BROOKS



                       ORDER SUBSTITUTING COUNSEL

       The Federal Public Defender has moved for an order substituting counsel in the above-

styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public

Defender contacted Michael S. Carr on September 24, 2019, who agreed to be appointed as

counsel to represent this defendant in his cause to eliminate any possibility of a conflict of interest

and Michael S. Carr agreed to be substituted as counsel for the defendant.

       Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

       The Office of the Federal Public Defender is hereby released from the obligation of the

representation of this defendant and any other responsibilities concerning the above-styled and

numbered cause and that Michael S. Carr is hereby substituted as counsel of record for the

defendant in this cause.

       IT IS SO ORDERED this the 25 1h day of September, 2019.




                                               D STATES MAGISTRATE JUDGE
